SHAW, Judge,
concurring in part and dissenting in part.
I concur to affirm Timothy Craig Anderson’s conviction and sentence for reckless endangerment. However, I believe that the trial court erred when it permitted the State to amend the indictment for trafficking in cocaine to include an enhancement under § 13A-12-231(13), Aal.Code 1975, because I believe the amendment resulted in Anderson’s being charged with a greater offense. See Rule 13.5(a), Ala.R.Crim.P. Therefore, I would reverse Anderson’s conviction and sentence for trafficking in cocaine. See my special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d -, - (Ala.Crim.App.2001) (Shaw, J., concurring in the result).